Exhibit Watson, Farley & Williams (New York) LLP Our reference: 24435.50007/19113941 v3 1133 Avenue of the Americas New York, New York 10036 Tel (212) 922 2200 Fax (212) 922 1512 February 23, 2010 Capital Product Partners L.P. 3 Iassonos Street Piraeus, 18537 Greece Registration Statement on Form F-3 – Prospectus Supplement Dear Sirs: We have acted as special counsel as to matters of the law of the Republic of The Marshall Islands (“Marshall Islands Law”) for Capital Product Partners L.P. (the “Partnership”) in connection with the issuance and sale by the Partnership of up to 6,670,000 common units representing limited partner interests in the Partnership (the “Units”) pursuant to the Registration Statement on FormF-3 (Registration No. 333-153274) filed with the U.S. Securities and Exchange Commission on August29, 2008, as amended by Amendment No.1 thereto filed with the Securities and Exchange Commission on October1, 2008 (the “Registration Statement”), and the prospectus included therein (the “Basic Prospectus”), as supplemented by a prospectus supplement dated February 23, 2010 (the “Prospectus Supplement”). As such counsel, we have examined originals or copies (certified or otherwise identified to our satisfaction) of the following documents: (i) the Registration Statement; (ii) the Basic Prospectus; (iii) the Prospectus Supplement; (iv) the Underwriting Agreement, dated February 23, 2010 (the “Underwriting Agreement”), among the Partnership, the representatives of the underwriters named therein, Capital Product Operating L.L.C. (the “Operating Company”) and Capital GP L.L.C. (the “General Partner”); and (v) such corporate records, certificates, agreements, documents or other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Partnership, the Operating Company and the General Partner and other affiliates of the Partnership as we have deemed relevant and necessary. London—New
